Citation Nr: 0833871	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-38 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected cervicothoracic spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The veteran had active military service from February 1942 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that remand is necessary in order to comply 
with VA's duties to notify and assist the veteran.  Although 
the additional delay is regrettable given the veteran's age, 
it is necessary to ensure that there is a complete record 
upon which to decide the veteran's claim so that he is 
afforded every possible consideration.  

First, the Board notes that, since the veteran's claim was 
certified to the Board, the Court of Appeals for Veterans 
Claims issued a decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), which affects VA's duty to notify in 
increased rating claims such as this one.  Thus, on remand, 
the veteran should be provided with notice that complies with 
the additional notice obligations as set for in that 
decision.

Second, in July 2005, the veteran submitted a VA Form 21-4142 
identifying additional private medical treatment records with 
a Dr. Russell, which have not been requested.  Although the 
veteran indicated that this treatment was for a shoulder 
condition, the record shows that the veteran complains of 
pain in his right shoulder related to his service-connected 
cervicothoracic spine disability.  Thus, efforts should be 
made to obtain these private treatment records as they may 
relate to the pending claim for an increased disability 
rating.

Finally, the duty to assist includes providing the veteran a 
thorough and contemporaneous examination.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The last VA examination 
provided the veteran was in December 2004.  Since it has been 
almost four years since the last examination, the Board finds 
that a new VA examination should be provided the veteran to 
determine the current severity of his service-connected 
cervicothoracic spine disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Provide the veteran with notice of 
information and evidence necessary to 
substantiate his claim that is compliant with 
the current requirements for increased rating 
claims, specifically the following:

a)  Advise the veteran that he can 
submit information and evidence showing 
not only a worsening or increase in the 
severity of his service-connected 
cervicothoracic spine disability, but 
also the effect such worsening or 
increase in severity has had on his 
employment and daily life.

b)  Provide the veteran notice of 
Diagnostic Code 5003, Diagnostic Code 
5242 (including the General Rating 
Formula for Diseases and Injuries of the 
Spine), and Diagnostic Code 5243 
(including the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).

2.  Take all steps necessary to request 
and obtain the treatment records from Dr. 
Russell, who the veteran identified in a 
July 2005 document.  The identified 
records should be associated with the 
claims file, if possible.  The veteran 
should be advised that he can submit these 
treatment records to VA himself in lieu of 
providing an updated VA Form 21-4142.  

3.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for a VA spine examination.  The 
claims file must be provided to the examiner 
for review in conjunction with the 
examination.  The examiner should indicate in 
the report that the claims file was reviewed, 
and provide a complete rationale for all 
conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the current 
severity of the veteran's service-connected 
cervicothoracic spine disability.  The 
examiner should determine the limitation of 
motion, if any, and discuss whether there is 
pain on movement, swelling, tenderness, 
deformity or atrophy of disuse.  The examiner 
should elicit information as to the 
frequency, duration, and severity of any 
associated symptomatology, and loss of 
function in daily activities, including work 
and physical activity.  Additionally, the 
examiner should identify any limitations or 
conditions of the right shoulder that are 
directly related to the veteran's service-
connected cervicothoracic spine disability.

4.  Then, after ensuring that any actions 
needed to comply with VA's duty to assist 
and notice obligations are accomplished and 
that the VA examination report is complete, 
the veteran's claim should be readjudicated.  
If such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



